                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    7:20-CR-167-M-1

 UNITED STATES OF AMERICA                         )
                                                  )              ORDER ON
                v.                                )        DEFENDANT’S EXHIBITS AT
                                                  )          DETENTION HEARING
 LIAM MONTGOMERY COLLINS,                         )
                                                  )
                Defendant.                        )


       This case comes before the court on defendant’s uncontested motion (see, e.g., D.E. 70)

regarding the 18 exhibits that he introduced and the court admitted under temporary seal at the

detention hearing in this case on 16 December 2020. See D.E. 61 (hearing at which exhibits

introduced and admitted); see also D.E. 63 (announcement of court’s detention ruling on 17 Dec.

2020); D.E. 60 (exhibit list). Defendant has submitted to the court, without filing, copies of the

proposed redacted exhibits (see D.E. 70 (notice of submission)) and filed an “Identification of

Proposed Redactions” (“Redaction Identification”) (D.E. 73) describing the redactions he seeks in

seven of his exhibits.

       For good cause shown and pursuant to Fed. R. Crim. P. 49.1(d), the motion is ALLOWED

in PART and DENIED in PART on the following terms:

       1.      Defendant Exhibits 3, 7-9, 13, 15, and 17 shall be permanently sealed.

       2.      The proposed redacted Defendant Exhibits 3, 7-9, 13, and 15 are approved and shall

be publicly available.

       3.      The proposed redactions on pages 1 and 61-62 of Defendant Exhibit 17 are

approved. Although the Redaction Identification states that there are redactions to page 3, there is

no page numbered 3 and the third page in sequence contains no redactions. The Redaction

Identification also states that there are redactions to pages 42-43, but there are no pages numbered



            Case 7:20-cr-00167-M Document 76 Filed 01/04/21 Page 1 of 2
42 or 43 and the total number of pages is only 12. The purported redactions to pages 3 and 42-43

are therefore denied. The proposed redacted Defendant Exhibit 17—which, again, contains

redactions at only pages 1 and 61-62—is accordingly approved and shall be publicly available.

       4.      Defendant Exhibits 1-2, 4-6, 10-12, 14, 16, and 18 shall be unsealed and publicly

available.

       5.      None of the exhibits ordered herein to be publicly available shall be maintained in

the CM/ECF system, in accordance with the practice preference of the presiding District Judge

       This 4th day of January 2021.

                                                    _________________________
                                                    James E. Gates
                                                    United States Magistrate Judge




                                                2
             Case 7:20-cr-00167-M Document 76 Filed 01/04/21 Page 2 of 2
